Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 27 January 2022 have been fully considered but they are not persuasive. Applicant argued Tiirola does not disclose a time domain density for a search space set as claimed. However, Examiner disagrees. 
The broadest reasonable interpretation of a search space set time domain density is the amount of control information for to a search space over a length of time. In Tiirola, para. 34 and fig. 2, a repetition coding provides control information redundancy for an aggregation level. Accordingly, the search space for a PDCCH is lengthened only for transmitting redundant information which results in a lower time domain density of control information and hence the search space - Tiirola, paras. 24 and 27. 
As evidence of this convention, Examiner additionally cites Rico Alvarino et al. (US 2017/0134880, para. 92) and Xu et al. (US 2016/0150539, paras 102-104 and fig. 2) which show those having ordinary skill in the art understand a higher repetition associated with a higher aggregation level results in a larger search space (e.g., higher number of CCEs) for the same amount of control data thereby decreasing the time domain density of the control data (i.e., a PDCCH is repeated over several CCEs as opposed to transmitted only over one CCE). Examiner notes a CCE / CORESET extends in time as is known in the art - Tiirola, para. 25-26).  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “the number ) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6-7, 12-13, 18-19 and 25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tiirola et al. (US 2019/0150073).
Regarding claim 1, Tiirola discloses a channel detection method (fig. 4b), comprising: when N downlink bandwidth parts (BWPs) corresponding to a terminal are in an activated state (para. 26, last sentence), wherein an nth BWP in the N BWPs is provided with Cn control resource sets and Sn search space sets (para. 50, second sentence; para. 67; figs. 1-2; para. 24, penultimate sentence; note: BD for a PDCCH on search space sets and control resource sets) determining, by the terminal, at least one of K BWPs or ∑n Cn’ control resource sets or ∑n Sn’ > 2, 1 < n < N, 0 < K < N, 0 < Cn' < Cn, 0 < Sn' < Sn (paras. 50 and 67; fig. 4b), performing, by the terminal, detection on a downlink control channel in at least one of the K BWPs or the ∑n Cn' control resource sets or the ∑n Sn' search space sets (step 430), wherein, the preset rule comprises at least one of: K BWPs with a largest or smallest subcarrier spacing in the N BWPs; K BWPs with a largest or smallest bandwidth in the N BWPs; K BWPs with a largest or smallest frequency domain range of the control resource sets in the NBWPs; all of the control resource sets in the N BWPs comprise ∑n Cn` control resource sets with most or least frequency domain resources; all of the control resource sets of the N BWPs comprise ∑n Cn` control resource sets with a largest or smallest time domain length; and all of the search space sets of the N BWPs comprise ∑n Sn search space sets with a largest or smallest time domain density (para. 67; note: aggregation level for a time domain density - fig. 2; note: aggregation level as data spread out - para. 34, repetition coding level; paras. 41-42; note: rule for BD priority based on aggregation level; para. 51, last sentence).
Regarding claim 13, Tiirola discloses a channel detection device (fig. 3B), comprising a processor, a memory, and a transmission device for communication, wherein when the processor executes functional applications and data stored in the memory, the execution causes the channel detection device to (paras. 70-82): when N downlink bandwidth parts (BWPs) corresponding to a terminal are in an activated state (para. 26, last sentence), wherein an nth BWP in the NBWPs is provided with Cn control resource sets and Sn search space sets, determine, by the processor, at least one of K BWPs or ∑n Cn' control resource sets or ∑n Sn' search space sets according to a preset rule of a network device (fig. 4a, step 408; 4b, step 425; paras. 79-84; note: rules for the > 2, 1 < n < N, 0 < K < N, 0 < Cn' < Cn, 0 < Sn' < Sn (paras. 50 and 67; fig. 4b); and perform, by the processor, detection on a downlink control channel in at least one of the K BWPs or the ∑n Cn' control resource sets or the ∑n Sn' search space sets (step 430), wherein, the preset rule comprises at least one of: K BWPs with a largest or smallest subcarrier spacing in the N BWPs; K BWPs with a largest or smallest bandwidth in the N BWPs; K BWPs with a largest or smallest frequency domain range of the control resource sets in the NBWPs; all of the control resource sets in the N BWPs comprise ∑n Cn` control resource sets with most or least frequency domain resources; all of the control resource sets of the N BWPs comprise ∑n Cn` control resource sets with a largest or smallest time domain length; and all of the search space sets of the N BWPs comprise ∑n Sn search space sets with a largest or smallest time domain density (para. 67; note: aggregation level for a time domain density - fig. 2; note: aggregation level as data spread out - para. 34, repetition coding level; paras. 41-42; note: rule for BD priority based on aggregation level; para. 51, last sentence).
Regarding claims 6 and 18, Tiirola discloses the method according to claim 1, wherein, the method further comprises: and the device of claim 13, the processor is further configured to perform: determining, by the terminal, resources scheduled by the downlink control channel in the K BWPs, wherein the resources scheduled by the downlink control channel comprise resources in at least one of the K BWPs, or resources in other BWPs in the N BWPs other than the K BWPs (para. 50, second sentence; para. 67; figs. 1-2; para. 24, penultimate sentence; note: BD for a PDCCH on search space sets and control resource sets; fig. 4b, step 425; paras. 79-84; note: rules for the UE for determining search spaces on BWPs and/or CORESETs).
Regarding claim 7, Tiirola discloses a channel detection method (figs. 4a-4b), comprising: transmitting, by a network device (fig. 3A), a downlink control channel in at least one of K BWPs or ∑n Cn' control resource sets or ∑n Sn' search space sets according to a preset rule (fig. 4a, step 408; 4b, step 425; paras. 79-84; note: priority rules for the UE and eNB for determining search spaces on BWPs and/or CORESETs), wherein, N BWPs corresponding to the terminal is in an activated state (para. 26, last sentence), and an nth BWP in the N BWPs is provided with Cn control resource sets and Sn search space sets, N > 2, 1 < n < N, 0 < K < N, 0 Cn' < Cn, 0 < Sn' < Sn (paras. 50 and 67; fig. 4b), wherein, the preset rule comprises at least one of: K BWPs with a largest or smallest subcarrier spacing in the N BWPs; K BWPs with a largest or smallest bandwidth in the N BWPs; K BWPs with a largest or smallest frequency domain range of the control resource sets in the NBWPs; all of the control resource sets in the N BWPs comprise ∑n Cn` control resource sets with most or least frequency domain resources; all of the control resource sets of the N BWPs comprise ∑n Cn` control resource sets with a largest or smallest time domain length; and all of the search space sets of the N BWPs comprise ∑n Sn search space sets with a largest or smallest time domain density (para. 67; note: aggregation level for a time domain density - fig. 2; note: aggregation level as data spread out - para. 34, repetition coding level; paras. 41-42; note: rule for BD priority based on aggregation level; para. 51, last sentence).
Regarding claim 12, Tiirola discloses the method according to claim 7, wherein, resources scheduled by the downlink control channel comprise resources in at least one of the K BWPs, or resources in other BWPs in the N BWPs other than the K BWPs (para. 50, second sentence; para. 67; figs. 1-2; para. 24, penultimate sentence; note: BD for a PDCCH on search 
Regarding claim 19, Tiirola discloses a channel detection device, comprising a processor, a memory, and a transmission device for communication (fig. 3A), wherein when the processor executes functional applications and data stored in the memory, the execution causes the channel detection device to implement steps of the method according to claim 7 (paras. 56-67). 
Regarding claim 25, Tiirola discloses a non-transitory computer readable storage medium (fig. 3b, item 24), on which computer-executable instructions are stored, and when the computer-executable instructions are executed by a processor, steps of the method according to claim 1 are implemented (paras. 70-82).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yemane Mesfin, can be reached at 571-272-3927. The centralized fax number for the Patent Office is 571-273-8300. For non-official communications, the examiner’s personal fax number is 571-273-3166 and the examiner’s e-mail address is kevin.harper@uspto.gov (note: MPEP 502.03 – A copy of all received emails relating to an application including proposed amendments and excluding scheduling information for interviews will be placed informally into the application file).
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications associated with a customer number is available through Private PAIR only. For more information about the PAIR system, see portal.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Kevin C. Harper/
								Primary Examiner, Art Unit 2462